Case 2:18-CV-09255-VAP-|\/|RW Document 13 Filed 12/07/18 Page 1 of 1 Page |D #:38

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

 

 

 

 

CASE NUMBER:
Carmen ]0hn Perri
Plaimiff($) 2:18-cv-09255-VAP-MRWX
v.
ADA DISABILITY ACCESS LITIGATION:
]im Dandy Fried Chicken et al APPLICATION FOR STAY
Defendam($) AND EARLY MEDIATION
1. Party (name): ]im Dandy Fast Foods, lnc. requests a stay of proceedings and early

 

mediation through the Court's ADR Program

2. The complaint in this case asserts a claim under Title III of the Americans With Disabilities Act (“ADA”),
42 U.S.C.§§12181-12189.

3. The party filing this Application for Stay and Early Mediation requests that the Court:
a. Stay these proceedings;
b. Schedule an early mediation through the Court’s ADR Program;

c. Order Plaintiff to file With the Court and serve on Defendant(s) Within fourteen (14) days of the date
of the Order granting Application for Stay and Early Mediation a statement that includes the
following:

1) An itemized list of specific conditions on the subject premises that are the basis of the claimed
violations of the ADA; and

2) An itemized list of damages and, for each item, the amount sought.
d. Order Defendant to file With the Court and serve on Plaintiff(s) at least ten (10) days before the date

set for the early mediation any evidence Defendant intends to rely upon to support a claim that the
alleged violations have been remedied or that no violation exists.

Date: December 07, 2018

Avlv L. TUCHMAN M

Type or Print Name Signature ql`A/!urney (or Party Without Attorney)_

 

Opposition to this Application for Stay and Early Mediation
must be filed no later than seven (7) days from the date of service of this
Application for Stay and Early Mediation.

 

ADR»Z] (09/16) ADA DISABlLITY ACCESS LITlGATION: APPLICATION FOR STAY AND EARLY MEDlATION l’age 1 of 1

